FILED
                            NOT FOR PUBLICATION                                NOV 24 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARMANDO RIOS,                                    No. 12-72440

              Petitioner - Appellant,            Tax Ct. No. 3861-09

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.


                           Appeal from a Decision of the
                             United States Tax Court
                          Submitted November 19, 2014**
                               Pasadena, California

Before: SCHROEDER, PREGERSON, and NGUYEN, Circuit Judges.

       The United States Tax Court found Armando Rios (“Rios”) liable for tax

deficiencies and additions for failing to timely file income tax returns for the 2003,

2005, 2006, and 2007 tax years. Rios appeals the tax court’s decision that he failed

to establish entitlement for gambling-loss deductions for the 2003 and 2006 tax

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
years.1 We have jurisdiction pursuant to I.R.C. § 7482. We review the tax court’s

factual determinations for clear error, Sparkman v. Comm’r, 509 F.3d 1149, 1159

(9th Cir. 2007), and we affirm.

      The burden is on the taxpayer “to maintain records sufficient to establish the

amount of deductions.” Norgaard v. Comm’r, 939 F.2d 874, 878 (9th Cir. 1991)

(citing 26 C.F.R. § 1.6001–1). Rios did not testify to his gambling losses, nor did

he produce contemporaneous records of his gambling wins and losses, such as

tickets, receipts, diaries, logs, wagering tickets, canceled checks, credit records, or

bank deposits or withdrawals. See Rev. Proc. 77-29, 1977-2 C.B. 538, 1977 WL

42691 (listing documents that reliably establish gambling winnings and losses).

The tax court therefore did not clearly err in finding that Rios’s

evidence—consisting entirely of seven pages of unexplained, non-

contemporaneous documentation—was insufficient to substantiate his claim that he

was entitled to deductions for gambling losses for tax years 2003 and 2006. See

Norgaard, 939 F.2d at 878-79.

      Moreover, the tax court did not clearly err in failing to estimate Rios’s



      1
         Rios waived his arguments relating to his remaining claims. See United
States v. Ullah, 976 F.2d 509, 514 (9th Cir. 1992) (Claims are ordinarily waived
when they “are not specifically and distinctly argued in the appellant’s opening
brief.” (internal quotation marks omitted)).
                                           2
allowable deductible expenditures pursuant to the rule set out in Cohan v.

Commissioner, 39 F.2d 540 (2d Cir. 1930) (“Cohan rule”). For Rios “to qualify

for the estimation treatment under Cohan, [he] must establish that he is entitled to

some deduction.” Norgaard, 939 F.2d at 879 (emphasis added). Because the tax

court did not clearly err when it determined Rios failed to establish that he is

entitled to any deduction, the Cohan rule does not apply. See id.

      AFFIRMED.




                                           3